Citation Nr: 0605871	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
hypertension, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from November 1967 to June 
1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO).  That decision denied service connection for diabetes 
mellitus with hypertension.

The Board remanded the claim in June 2004.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran does not have a current diagnosis of diabetes 
mellitus.

3.  The evidence of record does not reasonably show that the 
veteran's hypertension had its origins during service, or for 
many years thereafter.


CONCLUSION OF LAW

Diabetes mellitus with hypertension was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOC considered the merits of the substantive 
issues.  The communications, such as a letter from the RO 
dated in June 2004, provided the veteran with an explanation 
of what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The SOC and SSOC advised him of the evidence that had been 
obtained and considered.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing the claims have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  In a 
June 2004 statement the veteran informed the Board that he 
had no more evidence to submit.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claims.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO decision 
regarding the claim for benefits.  However, in Mayfield the 
Court noted that an error in the timing of the notice is not 
per se prejudicial and that to prove prejudice, the veteran 
had to claim prejudice with specificity.  In the present 
case, the Board finds that there was no prejudice to the 
veteran.  The Court in Mayfield noted that there could be no 
prejudice with an error in the timing of the VCAA notice if 
its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOC, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, another remand to have the 
RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with diabetes mellitus or 
hypertension.

A June 1998 private treatment record indicated that the 
veteran was being treated for hypertension.  It was noted 
that the veteran had had moderate hypertension "for the last 
several years."

An April 2000 private treatment note reported that the 
veteran was being followed up for diabetes and was being 
treated for hypertension.  The diagnoses were well-controlled 
hypertension and diabetes, controlled by diet.  It was noted 
that the veteran was undergoing a repeat glycohemoglobin 
test.  No lab results were reported.

A May 2002 VA examination report indicated that the veteran 
reported being diagnosed with diabetes two years prior.  He 
stated he had never been treated except for diet and 
exercise.  He noted that he had been treated for hypertension 
for 15 years.  The examiner diagnosed the veteran with mild 
to moderate hypertension.  He reported that "after reviewing 
[the veteran's] laboratory results, it is of note that he has 
a negative urine.  He has a negative glucose tolerance with a 
fasting blood sugar of 102, with a two-hour glucose of 162, 
all below the criteria for diabetes.  He has a hemoglobin A1C 
at 5.8, which again is within normal range for normal glucose 
metabolism."  He concluded by stating that the veteran did 
"not have any evidence of diabetes mellitus."

The Board remanded the claim in June 2004 with instructions 
to supply the veteran with appropriate notice under the VCAA.  
As noted above, VA has met its duty to assist the veteran 
with the development of his claim.


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
hypertension, if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

A veteran who served in the Republic of Vietnam during active 
service between January 9, 1962 and May 7, 1975 will be 
presumed to have been exposed, during such service, to an 
herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii). Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes) shall be service connected if a veteran was 
exposed to an herbicide agent during service, and the 
requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though 
there is no record of such disease during service.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The clinical evidence of record does not reflect that the 
veteran has a current diagnosis of diabetes mellitus.  The 
April 2000 private treatment record noted that the veteran 
was being treated for diabetes, which was controlled by diet.  
It also referred to repeat laboratory testing.  No test 
results were noted in the private treatment records.  The 
veteran reported, at the May 2002 VA examination, that he was 
not receiving any treatment for diabetes, beyond diet and 
exercise.  The May 2002 VA examiner noted that all of the 
veteran's laboratory tests were within normal limits and 
there was no evidence of diabetes mellitus at that time.  In 
the absence of a current diagnosis, service connection for 
diabetes mellitus is denied.

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
hypertension.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement for service-related diseases and injuries to 
cases where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Service 
medical records are silent with regard to complaints, 
treatment or findings associated with hypertension.  The 
first clinical evidence of record documenting treatment for 
hypertension was dated in June 1998, almost thirty years 
after service.  The Board notes that, at the May 2002 VA 
examination, the veteran reported he had been receiving 
treatment for hypertension for 15 years.  However, that would 
still indicate that the veteran's treatment for hypertension 
did not begin until almost 20 years after service.  
Accordingly, service connection for hypertension is denied.


ORDER

Entitlement to service connection for diabetes mellitus with 
hypertension is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


